 



Exhibit 10.19
KEYCORP AMENDED AND RESTATED
SECOND DIRECTOR DEFERRED COMPENSATION PLAN
     The KeyCorp Amended and Restated Second Director Deferred Compensation Plan
(the “Plan) is hereby amended effective December 1, 2007. The Plan, as amended,
is designed to provide Directors of KeyCorp with the opportunity to defer the
payment of their directors’ fees in accordance with the provisions of this Plan.
It is the intention of KeyCorp and it is the understanding of the Directors
participating in the Plan, that the Plan constitutes a nonqualified plan of
deferred compensation that is subject to the provisions of Section 409A of the
Code and the applicable regulations issued thereunder.
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated.

  1.   “Account” shall mean the bookkeeping account established in accordance
with Article II hereof.     2.   “Beneficiary” shall mean any person designated
by a Participant in accordance with the Plan to receive payment of all or a
portion of the remaining balance of the Participant’s Account in the event of
the death of the Participant prior to receipt by the Participant of the entire
amount credited to the Participant’s Account.     3.   “Change of Control” shall
be deemed to have occurred if, under any rabbi trust arrangement maintained by
the Corporation (the “Trust”), as such Trust may from time to time be amended or
substituted, the Corporation is required to fund the Trust to secure the payment
of any Deferred Shares because a “Change of Control,” as defined in the Trust,
has occurred on or after the effective date of the Plan.     4.   “Corporation”
shall mean KeyCorp, a bank holding company and its corporate successors,
including the surviving corporation resulting from any merger of KeyCorp with
any other corporation or corporations.     5.   “Director” shall mean (i) any
member of the Board of Directors of the Corporation and (ii) any member of the
Board of Directors of a Subsidiary.     6.   “Election Agreement” shall mean the
written election to defer Fees signed in writing by the Director and in the form
provided by the Corporation.     7.   “Fees” shall mean the fees earned as a
Director.     8.   “Participant” shall mean any Director who has at any time
elected to defer the receipt of his or her Fees in accordance with the terms of
the Plan.     9.   “Plan” shall mean this Second Director Deferred Compensation
Plan, as the same may be amended or substituted from time to time..

 



--------------------------------------------------------------------------------



 



  10.   “Subsidiary” shall mean a corporation organized and existing under the
laws of the United States or of any state or the District of Columbia of which
more than 50% percent of the issued and outstanding stock is owned by the
Corporation or by a Subsidiary of the Corporation, and which has been designated
by the Board of Directors or the Chief Executive Officer of the Corporation as a
Subsidiary eligible to participate in the Plan.     11.   “Year” shall mean the
calendar year.

ARTICLE II
ELECTION TO DEFER
     1. Eligibility. Any Director may elect to defer receipt of all or a
specified portion of his or her Fees for any Year in accordance with Section 2
of this Article.
     2. Election to Defer. A Director who desires to defer the payment of all or
a portion of his or her Fees for any Year must complete and deliver an Election
Agreement to the Corporation no later than the last day of the Year prior to the
Year in which the Fees will be earned by the Director; provided, however, that
any Director hereafter elected to the Board of Directors of the Corporation or a
Subsidiary who was not a previously a Participant in the Plan may make an
election to defer the payment of Fees for the Year in which he or she is elected
to the Board of Directors by delivering the Election Agreement to the
Corporation within 30 days of first becoming a Director..
     3. Amount Deferred; Date of Deferral. A Participant shall designate on the
Election Agreement (a) the amount of his or her Fees that are to be deferred to
the Plan for any Year, (b) the date on which the Participant’s Fees shall be
distributed, (c) whether the distribution of deferred Fees is to be paid in its
entirety or whether such Fees shall be paid in installments, and (d) if in
installments, the number of quarterly installments. Deferrals shall be until the
earlier to occur: (i) the date specified by the Participant which may be not
later than the date on which the Participant would attain age 72, or (ii) the
date of death of the Participant, at which time payment of the amount deferred
shall be made in accordance with Section 7 or 10 of this Article. A Participant
may not select more than one date in each Election Agreement upon which
distribution shall be made or when installments shall begin; distribution dates
shall be the first business day of a calendar quarter.
     4. Account. The Corporation shall maintain an Account of the Fees deferred
by each Participant. A Participant shall designate on the Election Agreement
whether to have the deferred Fees valued on the basis of KeyCorp Common Shares
in accordance with Section 5 of this Article or based on an interest accrual in
accordance with Section 6 of this Article. The Corporation may, if necessary or
desirable, establish separate Accounts for the Participant to properly account
for amounts deferred under the different alternatives and Years; all such
Accounts are collectively referred to herein as the Account. The Account based
on KeyCorp Common Shares shall be known as the “Common Shares Account”, and the
interest bearing account shall be known as the “Interest Bearing Account”; a
Participant may defer a portion of his or her Fees into each type of Account.
     5. Common Shares Account. If a Participant elects to have all or a portion
of his or her Fees deferred into the Common Shares Account, as of the last
business day of any quarter, there shall be added to such Account the number of
Common Shares (whole and fractional, rounded to the nearest one-hundredth of a
share) equal to the dollar amount of such Fees payable for such calendar quarter
plus all dividends payable during such quarter on the Common Shares held in the
Account on the first day of such quarter divided by the market value of the
Common Shares at the close of business on the last business day of such quarter.

 



--------------------------------------------------------------------------------



 



     6. Interest Bearing Account. If a Participant elects to have all or a
portion of his or her Fees deferred into the Interest Bearing Account, there
shall be added to the Account as of the last business day of each calendar
quarter the dollar amount of such Fees payable for such calendar quarter plus
all interest payable on such Interest Bearing Account for such quarter as
follows: A Participant’s account will receive interest as of each month equal to
120% of the applicable long term federal rate as published by the Internal
Revenue Service for that month, compounded monthly, and divided by 12.
     7. Payment of Account; Period of Deferral. The amount of a Participant’s
Account shall be paid to the Participant in a single payment and/or in a number
of individual, substantially equal consecutive quarterly installments (not to
exceed 40), as elected by the Participant in his or her Election Agreement.
Distributions from the Interest Bearing Account shall be made in cash.
Distributions from the Common Shares Account shall be made in Common Shares. The
amount of the Account remaining after payment of each individual installment
shall continue to be valued in accordance with Section 5 of this Article or bear
interest in accordance with Section 6 of this Article. Full payment or the first
quarterly installment, as the case may be, shall be made in accordance with the
terms of the Participant’s Election Agreement as soon as administratively
practicable, but in no event later than 60 days following the last day of the
calendar year (i)in which the Participant has elected to commence distribution
of his or her Account, or (ii) the date of the Participant’s death.
     Any installment payment shall be made pro rata from the Common Shares
Account and the Interest Bearing Account. The election as to the time for and
method of payment of the amount of the Account relating to Fees deferred for a
particular Year shall be made on the Election Agreement(s) and thereafter shall
not be altered except as provided in Section 10 of this Article.
     In the event that a Participant elects to receive installment payments
under this Section 7,

  (a)   The amount of the distribution from the Common Shares Account shall be
valued based on the fair market value of the Common Shares on the last business
day of the calendar quarter immediately prior to the distribution date;     (b)
  The amount of the distribution from the Interest Bearing Account shall be
valued based on the value of such Account on the last business day of the
calendar quarter immediately prior to such distribution date;     (c)   The
amount of each installment shall be determined by dividing the value of the
Common Shares Account, the Interest Bearing Account, or both, as the case may
be, by the number of installments remaining to be paid to the Participant.

     8. Small Payments. if quarterly installment payment elected under any
Election Agreement would result in a quarterly payment of less than $500 in cash
or Common Shares, as the case may be, the Participant shall receive an immediate
lump sum payment of the entire amount of Account.
     9. Death of Participant. In the event of the death of a Participant, the
amount of the Participant’s Account shall be paid to the Beneficiary or
Beneficiaries designated in writing signed by the Participant in the form
provided by the Corporation; in the event there is more than one Beneficiary,
such form shall include the proportion to be paid to each Beneficiary and
indicate the disposition of such share if a Beneficiary does not survive the
Participant; in the absence of any such designation, payment from the Account
shall be divided equally among all other Beneficiaries. A Participant’s
Beneficiary designation may be changed at any time prior to the Participant’s
death by execution and delivery of a new Beneficiary designation form. The form
on file with the Corporation at the time of the Participant’s

 



--------------------------------------------------------------------------------



 



death which bears the latest date shall govern. In the absence of a Beneficiary
designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account shall be paid to the Participant’s estate in
its entirety ninety days after the appointment of an executor or administrator.
In the event of the death of any Beneficiary after the death of a Participant,
the remaining amount of the Account payable to such Beneficiary shall be paid in
its entirety to the estate of such Beneficiary ninety days after the appointment
of an executor or administrator for such estate.

  10.   Acceleration.     (a)   Change of Control Distribution Election. A
Participant may elect at the time that he or she first elects to participate in
the Plan, to receive a special Change of Control distribution of the
Participant’s Account in the event of a Change of Control. The Participant shall
elect from one of the following special Change of Control distribution options:

  (i)   upon the occurrence of a Change of Control, the entire amount of the
Participant’s Account will be immediately paid in full to the Participant
regardless of whether the Participant continues as a Director after the Change
of Control;     (ii)   upon and after the occurrence of a Change of Control, the
entire amount of the Participant’s Account will be immediately paid in full to
the Participant, but only if either (a) the Participant is not a Director as of
immediately after the Change of Control, or (b) the Participant ceases to be a
Director within two Years after the Change of Control; or     (iii)   upon the
occurrence of a Change of Control, the payment elections specified in the
Participant’s Election Agreement shall govern irrespective of the Change of
Control.

  (b)   Unforseeable Emergency. The Corporation may accelerate the distribution
of all or any portion of the Participant’s Account to the Participant in the
event of a Participant’s “unforeseeable emergency”. For purposes of this
Section 10(b), the term “unforeseeable emergency” shall mean a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)), the loss of the Participant’s
property due to casualty, or such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The determination of an “unforeseeable emergency” shall be
determined in accordance with the requirements of Section 409A of the Code and
the applicable regulations issued thereunder. Distribution of the Participant’s
Account shall be limited to the amount reasonably necessary to satisfy the
emergency, and it shall include any applicable taxes that are or will be owed by
the Participant as a result of the distribution.

     11. Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control, no amendment or modification
of this Plan may be made at any time on or after such Change of Control (1) to
reduce or modify a Participant’s Pre-Change of Control Account Balance, (2) to
reduce or modify the Interest Bearing Account’s rate of earnings on or method of
crediting such earnings to a Participant’s Pre-Change of Control Account
Balance, (3) to reduce or modify the Common Shares Account’s method of
calculating all earnings, gains, and/or losses on a Participant’s Pre-

 



--------------------------------------------------------------------------------



 



Change of Control Account Balance, or (4) to reduce or modify the Participant’s
deferrals to be credited to a Participant’s Plan Account for the applicable
deferral period. For purposes of this Section 11, the term “Pre-Change of
Control Account Balance” shall mean, with regard to any Plan Participant, the
aggregate amount of such Participant’s prior deferrals with all earnings, gains,
and losses thereon which are credited to the Participant’s Plan Account through
the close of the calendar Year in which such Change of Control occurs.
     12. Common Stock Conversion. In the event of a Change of Control in which
the Common Shares of the Corporation are converted into or exchanged for
securities, cash and/or other property as a result of any capital reorganization
or reclassification of the capital stock of the Corporation, or as a result of
the consolidation or merger of the Corporation with or into another corporation
or entity, or the sale of all or substantially all of its assets to another
corporation or entity, the Corporation shall cause the Common Shares Account to
reflect the securities, cash and other property to be received in such
reorganization, reclassification, consolidation, merger or sale on the balance
in the Common Shares Account and, from and after such reorganization,
reclassification, consolidation, merger or sale, the Common Shares Account shall
reflect all dividends, interest, earnings and losses attributable to such
securities, cash, and other property (with any cash earning interest at the rate
applicable to the Interest Bearing Account).
     13. Amendment in the Event of a Change of Control. On or after a Change of
Control, the provisions of Article I and Article II may not be amended or
modified as such provisions apply to the Participants’ Pre-Change of Control
Account Balances.
     14. Statement. Each Participant shall receive a statement of his or her
Account not less than annually.
     15. Valuation of the Account. Each Account shall be valued as of the last
day of each calendar quarter until payment of a Participant’s Fees is made in
full. If a Participant has elected to have his or her Fees deferred into the
Common Shares Account, the Corporation shall ascertain the number of shares in
the Account (whole and fractional, rounded to the nearest one-hundredth of a
share) after taking into account earnings to the Account under this Article and
distributions from the Account under this Article, based on the fair market
value of the Common Shares on the last business day of such calendar quarter.
Automatically and without further action by the Corporation, in the event of any
stock dividend or split, recapitalization, merger, consolidation, spin-off,
reorganization, combination, exchange of shares, or a similar corporate change,
appropriate adjustments in the number and kind of shares held in a Participant’s
Account shall be made by the Corporation to reflect such change. If a
Participant has elected to have his or her Fees deferred into the Interest
Bearing Account, the Corporation shall ascertain the value of such Interest
Bearing Account by adding to the value of the Account at the beginning of such
calendar quarter the dollar amount of the Fees deferred into the Account for
such quarter, plus the value of any interest paid on the Account in accordance
with this Article, less any distributions made from the Account in accordance
with this Article.
     16. Plan Transfers. Participants may elect to transfer vested equity awards
(other than stock option awards) granted under the KeyCorp Directors’ Deferred
Share Plan to the Plan, provided, the Participant’s election to transfer such
vested award is made in accordance with the requirements of the grant agreement
under which the award was issued and in accordance with the subsequent deferral
election requirements of Section 409A of the Code. Transferred awards shall be
fully vested under the Plan and shall be subject to the distribution
requirements contained within the Participant’s transfer election form provided,
however, that such Plan transfers must be deferred under the Plan for a minimum
of five (5) years from the date of the transfer regardless of the Participant’s
termination, retirement, or the distribution instructions contained in the
Participant’s transfer election form. Transferred awards shall be

 



--------------------------------------------------------------------------------



 



subject to full investment diversification if cash based, and transferred awards
shall be invested in the in the Plan’s Common Stock Account if equity based.
Awards invested in the Plan’s Common Stock Account will not be subject to
investment direction or diversification. Transferred awards shall be separately
maintained under the Plan.
ARTICLE III
ADMINISTRATION
     The Corporation shall be responsible for the general administration of the
Plan and for carrying out the provisions hereof. The Corporation shall have all
such powers as may be necessary to carry out its duties under the Plan,
including the power to determine all questions relating to eligibility for and
the amount in an Account, all questions pertaining to claims for benefits and
procedures for claim review, and the power to resolve all other questions
arising under the Plan, including any questions of construction. The Corporation
may take such further action as the Corporation shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties.
ARTICLE IV
AMENDMENT AND TERMINATION
     The Corporation reserves the right to amend or terminate the Plan at any
time by action of its Board of Directors, the Compensation and Organization
Committee or any other duly authorized Committee of the Board of Directors;
provided, however, that no such action shall adversely affect any Participant or
Beneficiary with respect to the amount credited to a Participant’s Account and
further provided that any such action shall be subject to the limitations set
forth in Article II hereof. No amendment or termination of the Plan shall result
in an acceleration of Plan benefits in violation of Section 409A of the Code.
ARTICLE V
MISCELLANEOUS
     1. No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary. If
the Participant or Beneficiary becomes bankrupt or attempts to alienate, sell,
assign, pledge, encumber, or charge any right under the Plan or Participant’s
Plan Account, such attempt shall be void and unenforceable.
     2. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment to or agreement with any Director of the Corporation or a Subsidiary
to continue such person’s directorship with the Corporation or Subsidiary, and
nothing herein contained shall be construed as a commitment or agreement on the
part of the Corporation or any Subsidiary to continue the directorship or the
rate of director compensation of any such person for any period. All Directors
shall remain subject to removal to the same extent as if the Plan had never been
put into effect.
     3. Interest of Director. The obligation of the Corporation under the Plan
to make payment of amounts reflected on an Account merely constitutes the
unsecured promise of only the Corporation to make payments from its general
assets as provided herein. Further, no Participant or Beneficiary shall have any
claim whatsoever against any Subsidiary for amounts reflected on an Account. At
its discretion,

 



--------------------------------------------------------------------------------



 



the Corporation may establish one or more trusts, with such trustees as the
Corporation may approve, for the purpose of providing for the payment of
benefits owed under the Plan. Although such a trust may be irrevocable, in the
event of insolvency or bankruptcy of the Corporation, such assets will be
subject to the claims of the Corporation’s general creditors. To the extent any
benefits provided under the Plan are paid from any such trust, the Corporation
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Corporation.
     4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
rights against the Corporation or any Subsidiary, or the officers, employees, or
directors of the Corporation or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
     5. Delegation of Authority. Any action to be taken by the Corporation’s
Board of Directors under this Plan may be taken by such Board’s Compensation and
Organization Committee, Executive Committee or any other duly authorized
Committee of the Board of Directors.
     6. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted herefrom.
     7. Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
ARTICLE VI
COMPLIANCE WITH
SECTION 409A CODE
          The Plan is intended to provide for the deferral of compensation in
accordance with the provisions of Section 409A of the Code and regulations and
published guidance issued pursuant thereto. Accordingly, the Plan shall be
construed in a manner consistent with those provisions and may at any time be
amended to facilitate compliance with such provisions. Notwithstanding any
provision of the Plan to the contrary, no, deferral, accrual, transfer or
distribution shall be made or given effect under the Plan that would result in
early taxation or assessment of penalties or interest of any amount under
Section 409A of the Code.

 